Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the amendment filed on 02/16/2022.  
Applicant has amended claims 1, 3, 7 and 9-11 and canceled claim 2.
The applicant has amended the title in order to overcome the objection to the title, thus the amendment has been entered and the objection has been withdrawn by the examiner.
Claims 1 and 3-11 are pending and have been examined.
Allowable Subject Matter
Claims 1 and 3-11 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “backup power supply circuit is configured to supply the power to at least one of the upper arm gate circuit or the lower arm gate circuit when a voltage of the power applied to at least one of the upper arm gate circuit or the lower arm gate circuit from the gate drive power supply circuit falls below the normal voltage range, and at least one of the upper arm gate circuit or the lower arm gate circuit is configured to drive each of the upper arm switching circuit and the lower arm switching circuit by causing one switching circuit of the upper arm switching circuit or the lower arm switching circuit to be in a short-circuited state in which all the switching elements are turned on and causing the other switching circuit to be in an opened state in which all the switching elements are turned off when the power is supplied from the backup power supply circuit, and-3- a low-voltage abnormality detection circuit configured to detect the voltage of the power applied to at least one of the upper arm gate circuit or the lower arm gate circuit from the gate drive power supply circuit, detect a low-voltage abnormality and operate the backup power supply circuit when the voltage of the power applied to at least one of the upper arm gate circuit or the lower arm gate circuit from the gate drive power supply circuit falls within a predetermined low-voltage abnormality detection voltage range lower than the normal voltage range”.  
In re to claim 9, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the inverter circuit unit includes a temperature detection circuit configured to detect a temperature of each switching element of the upper arm switching circuit and the lower arm switching circuit, and an active discharge circuit configured to discharge electric charges accumulated in the inverter circuit unit”.  
In re to claim 11, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a second inverter circuit unit that includes a second upper arm switching circuit and a second lower arm switching circuit each having a plurality of switching elements; a second upper arm gate circuit configured to output a gate signal to the second upper arm switching circuit; and a second lower arm gate circuit configured to output a gate signal to the second lower arm switching circuit, wherein the inverter circuit unit and the second inverter circuit unit are connected to a common motor, and the backup power supply circuit does not supply the power to any of the second upper arm gate circuit and the second lower arm gate circuit”.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 3-8 and 10, claims 3-8 and 10 depend from claim 1, thus are also allowed for the same reasons provided above.  
Conclusion
The closest prior art Saha et al. (US 2017/0331400 A1) listed on the form 892 is considered related to applicant’s disclosure to further show the general state of the art. The prior art cited relate to a controller of an AC power supply.  However, in this prior art there is no teaching or fairly suggestion a backup power supply circuit is configured to supply the power to at least one of the upper arm gate circuit or the lower arm gate circuit when a voltage of the power applied to at least one of the upper arm gate circuit or the lower arm gate circuit from the gate drive power supply circuit falls below the normal voltage range.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YEMANE MEHARI/Primary Examiner, Art Unit 2839